department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug i oe fame t legend taxpayer bank a bank b bank c ira d ira annuity j account e account k amount f company g individual h individual i dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date date date date date and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding a distribution from your individual_retirement_annuity ira annuity j under sec_408 the following facts and ‘representations have been submitted under penalty of perjury in support of the ruling requested individual h convinced the taxpayer to convert his taxpayer established ira d an individual_retirement_account under code sec_408 with bank a and relied upon individual h an officer of bank a for investment guidance on february low yielding certificate of deposit in ira d to a higher yielding ira annuity under code sec_408 purchased from company g the taxpayer did not fully understand individual h’s advice but agreed to purchase ira annuity j on february the taxpayer signed an application_for an ira annuity with company g and amount f was immediately transferred to ira annuity j from ira d on february just two days later individual i a friend of the taxpayer for years read the terms of the annuity_contract and determined it was not a proper investment due to the taxpayer’s age shortly thereafter ira annuity j was cancelled by company g at the taxpayer’s request and amount f was returned to the taxpayer amount f was deposited by the taxpayer on march march the funds to another account account k with bank b on october transferred the funds in account k to an account with bank c neither accounts e or k in bank b nor the account with bank c is an ira under code sec_408 taxpayer was issued a form 1099-r by company g showing amount f as a taxable_distribution for thea year the taxpayer withdrew the entire balance in account e and transferred in account e with bank b for unknown reasons on he the taxpayer was age at the time of the above-described transaction not being able to understand complex financial and tax matters the taxpayer has had to rely on responsible third parties for advice however neither the financial officer at bank a individual h or his friend individual i explained that the distribution of amount f by company g had to be rolled over or invested in another ira account or ira annuity within days of the distribution amount f is still in the account with bank c where it remains untouched today based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount f upon cancellation of ira annuity j because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an jra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that the rollover of funds amount f from ira annuity j to another ira was not made within days due to your inability to understand financial and tax matters you rely upon the advice of third parties to make investment decisions individual h advised you to use the proceeds from ira d to purchase ira annuity j and individual i advised you to cancel ira annuity j individual h and individual i failed to notify you that an amount withdrawn from an ira account or ira annuity would lose its tax deferred status if not rolled over or invested in another ira account or ira annuity within days of its distribution under these circumstances you were unable to satisfy the requirement that the funds amount f be deposited in an ira account or ira annuity within days of their distribution from ira annuity j with company g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira annuity j with company g you are granted a period of days from the date of this tuling letter to contribute amount f into another individual_retirement_account or annuity described in sec_408 provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 ld iii at sincerely yours cukkma wse rins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
